


EXHIBIT 10.21

 

Director Compensation Summary

 

Each director of Plains All American GP LLC who is not an employee of Plains All
American GP LLC is reimbursed for any travel, lodging and other out-of-pocket
expenses related to meeting attendance or otherwise related to service on the
board (including, without limitation, reimbursement for continuing education
expenses). Each non-employee director is currently paid an annual retainer fee
of $45,000. Mr. Armstrong is otherwise compensated for his services as an
employee and therefore receives no separate compensation for his services as a
director. In addition to the annual retainer, each committee chairman (other
than the chairman of the audit committee) receives $2,000 annually. The chairman
of the audit committee receives $30,000 annually, and the other members of the
audit committee receive $15,000 annually, in each case, in addition to the
annual retainer. During 2008, Messrs. Capobianco, Goyanes and Smith served as
chairmen of the compensation, audit and governance committees, respectively.

 

Our non-employee directors receive LTIP awards or cash equivalent awards as part
of their compensation. The LTIP awards vest annually in 25% increments over a
four-year period and have an automatic re-grant feature such that as they vest,
an equivalent amount is granted. The three non-employee directors who serve on
the audit committee each have outstanding a grant of 10,000 units (vesting 2,500
units per year). Mr. Sinnott has outstanding a grant of 5,000 units (vesting
1,250 per year). Upon any vesting (other than the incremental audit committee
awards), a cash payment is made to Vulcan Capital as directed by the Vulcan
designee and to an affiliate of EnCap as directed by Mr. Petersen. Such cash
payment is based on the unit value of Mr. Sinnott’s award on the previous year’s
vesting date.

 

All LTIP awards held by a director vest in full upon the next following vesting
date after the death or disability (as determined in good faith by the board) of
the director. For any ‘‘independent’’ directors (as defined in the limited
liability company agreement of Plains All American GP LLC, and currently
including Messrs. Goyanes, Smith and Symonds), the awards also vest in full if
such director (i) retires (no longer with full-time employment and no longer
serving as an officer or director of any public company) or (ii) is removed from
the board of directors or is not reelected to the board of directors, unless
such removal or failure to reelect is for “good cause,” as defined in the letter
granting the units.

 

--------------------------------------------------------------------------------
